Case 3:19-cv-04753-AET-TJB Document 18-37 Filed 02/20/19 Page 1 of 6 PageID: 1613




                   EXHIBIT
                     32
Case 3:19-cv-04753-AET-TJB
          Case 2:18-cv-03208-PD
                             Document
                                 Document
                                      18-3720-1
                                             Filed
                                                 Filed
                                                   02/20/19
                                                       08/01/18
                                                              Page
                                                                 Page
                                                                   2 of16ofPageID:
                                                                            5      1614
Case 3:19-cv-04753-AET-TJB Document 18-37 Filed 02/20/19 Page 3 of 6 PageID: 1615
Case 3:19-cv-04753-AET-TJB Document 18-37 Filed 02/20/19 Page 4 of 6 PageID: 1616
Case 3:19-cv-04753-AET-TJB Document 18-37 Filed 02/20/19 Page 5 of 6 PageID: 1617
Case 3:19-cv-04753-AET-TJB Document 18-37 Filed 02/20/19 Page 6 of 6 PageID: 1618
